UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/07 (Unaudited) Key to holding's currency abbreviations EUR Euro USD/$ United States Dollar CORPORATE BONDS AND NOTES (39.7%)(a) Principal amount Value Basic Materials (3.4%) AK Steel Corp. company guaranty 7 3/4s, 2012 $345,000 $344,138 Aleris International, Inc. company guaranty 10s, 2016 180,000 151,200 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 160,000 137,600 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 80,000 64,000 ARCO Chemical Co. debs. 10 1/4s, 2010 220,000 235,400 Builders FirstSource, Inc. company guaranty FRN 9.119s, 2012 150,000 132,000 Century Aluminum Co. company guaranty 7 1/2s, 2014 80,000 78,500 Clondalkin Acquisition BV 144A sec. FRN 7.694s, 2013 (Netherlands) 75,000 72,188 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bonds 8 3/8s, 2017 450,000 487,125 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. FRN 8.394s, 2015 80,000 81,600 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 225,000 240,469 Georgia-Pacific Corp. debs. 9 1/2s, 2011 310,000 320,850 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 210,000 219,450 Hercules, Inc. company guaranty 6 3/4s, 2029 315,000 303,188 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 250,000 268,750 Huntsman, LLC company guaranty 11 5/8s, 2010 2,000 2,120 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 49,000 48,510 Lyondell Chemical Co. company guaranty 8 1/4s, 2016 175,000 205,188 Lyondell Chemical Co. company guaranty 8s, 2014 155,000 175,538 Metals USA, Inc. sec. notes 11 1/8s, 2015 340,000 351,900 Momentive Performance Materials, Inc. 144A sr. notes 9 3/4s, 2014 320,000 296,800 NewPage Corp. company guaranty 10s, 2012 105,000 107,100 NewPage Holding Corp. sr. notes FRN 11.818s, 2013 (PIK) 54,534 52,353 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 110,000 91,300 Novelis, Inc. company guaranty 7 1/4s, 2015 155,000 144,538 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 245,000 352,103 Smurfit-Stone Container Enterprises, Inc. sr. unsec. 8s, 2017 $140,000 134,400 Steel Dynamics, Inc. 144A sr. notes 7 3/8s, 2012 5,000 4,963 Steel Dynamics, Inc. 144A sr. notes 6 3/4s, 2015 305,000 291,275 Stone Container Finance company guaranty 7 3/8s, 2014 (Canada) 135,000 125,550 Tube City IMS Corp. company guaranty 9 3/4s, 2015 160,000 152,000 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 8,000 8,240 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 70,000 71,050 Capital Goods (3.8%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 250,000 247,500 Allied Waste North America, Inc. company guaranty 6 7/8s, 2017 190,000 186,913 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 30,000 29,213 American Railcar Industries, Inc. sr. unsec. 7 1/2s, 2014 140,000 133,000 Baldor Electric Co. company guaranty 8 5/8s, 2017 220,000 226,050 Berry Plastics Holding Corp. sec. notes 8 7/8s, 2014 215,000 207,475 Blount, Inc. sr. sub. notes 8 7/8s, 2012 155,000 155,000 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 150,000 155,250 Bombardier, Inc. 144A sr. unsec. FRN 7.70s, 2013 (Canada) EUR 115,000 167,040 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $310,000 316,200 General Cable Corp. company guaranty 7 1/8s, 2017 140,000 137,900 General Cable Corp. company guaranty FRN 7.606s, 2015 55,000 53,075 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 325,000 309,563 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 7/8s, 2015 (PIK) 200,000 197,500 Hawker Beechcraft Acquisition Co., LLC 144A sr. notes 8 1/2s, 2015 170,000 170,850 Hawker Beechcraft Acquisition Co., LLC 144A sr. sub. notes 9 3/4s, 2017 30,000 30,300 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 350,000 343,000 L-3 Communications Corp. company guaranty 7 5/8s, 2012 100,000 102,625 L-3 Communications Corp. company guaranty 6 1/8s, 2013 110,000 107,800 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 215,000 212,850 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 50,000 48,000 Legrand SA debs. 8 1/2s, 2025 (France) 425,000 504,382 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 200,000 197,500 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 225,000 210,375 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 100,000 141,155 Owens-Illinois, Inc. debs. 7 1/2s, 2010 $55,000 55,275 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 375,000 371,250 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 60,000 58,875 TD Funding Corp. company guaranty 7 3/4s, 2014 290,000 292,900 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 320,000 343,200 Terex Corp. company guaranty 7 3/8s, 2014 215,000 216,075 Terex Corp. sr. sub. notes 8s, 2017 40,000 40,200 Titan International, Inc. company guaranty 8s, 2012 395,000 395,000 WCA Waste Corp. company guaranty 9 1/4s, 2014 190,000 195,700 Communication Services (3.5%) American Cellular Corp. company guaranty 9 1/2s, 2009 45,000 45,712 American Tower Corp. 144A sr. notes 7s, 2017 280,000 284,900 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 90,000 94,050 Centennial Cellular Operating Co., LLC sr. unsec 8 1/8s, 2014 50,000 49,375 Centennial Communications Corp. sr. notes 10s, 2013 145,000 150,800 Centennial Communications Corp. sr. notes FRN 10.981s, 2013 40,000 40,900 Citizens Communications Co. notes 9 1/4s, 2011 160,000 173,200 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 335,000 311,550 Digicel Group, Ltd. 144A sr. notes 8 7/8s, 2015 (Bermuda) 160,000 143,200 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 165,000 165,825 Dobson Cellular Systems sec. notes 9 7/8s, 2012 160,000 174,800 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 240,000 231,000 Intelsat Bermuda, Ltd. company guaranty FRN 8.886s, 2015 (Bermuda) 70,000 70,088 Intelsat Bermuda, Ltd. sr. unsec. 11 1/4s, 2016 (Bermuda) 430,000 442,900 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 70,000 57,400 iPCS, Inc. sec. FRN 7.036s, 2013 75,000 69,750 Level 3 Financing, Inc. company guaranty 12 1/4s, 2013 45,000 44,888 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 200,000 179,500 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 115,000 98,613 MetroPCS Wireless, Inc. sr. unsec. 9 1/4s, 2014 370,000 350,575 PAETEC Holding Corp. 144A sr. notes 9 1/2s, 2015 190,000 188,575 PanAmSat Corp. company guaranty 9s, 2014 245,000 248,675 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 450,000 446,625 Qwest Corp. debs. 7 1/4s, 2025 65,000 62,400 Qwest Corp. notes 8 7/8s, 2012 315,000 338,231 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 91,125 Rural Cellular Corp. sr. notes 9 7/8s, 2010 150,000 155,625 Rural Cellular Corp. sr. sub. FRN 10.661s, 2012 50,000 51,000 Rural Cellular Corp. 144A sr. sub. notes FRN 8.58s, 2013 105,000 106,575 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 345,000 332,925 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 285,000 291,413 West Corp. company guaranty 9 1/2s, 2014 95,000 93,575 Windstream Corp. company guaranty 8 5/8s, 2016 295,000 306,063 Windstream Corp. company guaranty 8 1/8s, 2013 155,000 159,456 Consumer Cyclicals (7.4%) Allison Transmission 144A company guaranty 11s, 2015 45,000 43,313 American Media, Inc. company guaranty 8 7/8s, 2011 40,000 35,600 American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 295,000 263,656 Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 105,000 100,800 Associated Materials, Inc. company guaranty 9 3/4s, 2012 300,000 306,000 Autonation, Inc. company guaranty 7s, 2014 40,000 37,800 Autonation, Inc. company guaranty FRN 7.243s, 2013 60,000 56,400 Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 25,000 25,438 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 210,000 200,025 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 290,000 276,225 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 100,000 91,750 Dex Media, Inc. notes 8s, 2013 55,000 52,525 FelCor Lodging LP company guaranty 8 1/2s, 2008 (R) 100,000 105,250 Ford Motor Co. notes 7.45s, 2031 185,000 139,675 Ford Motor Credit Corp. notes 7 7/8s, 2010 470,000 436,252 Ford Motor Credit Corp. notes 7 3/8s, 2009 105,000 99,414 Ford Motor Credit Corp. sr. notes 9 7/8s, 2011 550,000 532,185 Ford Motor Credit Corp. sr. unsec. 9 3/4s, 2010 179,000 174,079 General Motors Corp. debs. 9.4s, 2021 45,000 40,050 General Motors Corp. notes 7.2s, 2011 770,000 716,100 Goodman Global Holding Co., Inc. company guaranty FRN Ser. B, 8.36s, 2012 315,000 314,606 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 270,000 287,550 Hanesbrands, Inc. company guaranty FRN Ser. B, 8.784s, 2014 340,000 334,900 Harry & David Holdings, Inc. company guaranty 9s, 2013 115,000 105,513 Harry & David Holdings, Inc. company guaranty FRN 10.621s, 2012 40,000 38,000 Host Marriott LP sr. notes 7 1/8s, 2013 (R) 120,000 120,300 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 245,000 245,000 iPayment, Inc. company guaranty 9 3/4s, 2014 75,000 71,625 Jostens IH Corp. company guaranty 7 5/8s, 2012 415,000 415,000 K. Hovnanian Enterprises, Inc. sr. notes 8 5/8s, 2017 15,000 11,025 Lamar Media Corp. company guaranty 7 1/4s, 2013 130,000 128,375 Lamar Media Corp. 144A sr. sub. notes 6 5/8s, 2015 80,000 76,000 Lear Corp. company guaranty 8 3/4s, 2016 90,000 82,800 Lear Corp. company guaranty 8 1/2s, 2013 190,000 179,550 Levi Strauss & Co. sr. notes 9 3/4s, 2015 303,000 304,136 Levi Strauss & Co. sr. notes 8 7/8s, 2016 145,000 141,375 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 205,000 205,000 Meritage Homes Corp. company guaranty 6 1/4s, 2015 175,000 122,500 Meritage Homes Corp. sr. notes 7s, 2014 35,000 26,775 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 95,000 98,563 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 155,000 149,575 MGM Mirage, Inc. company guaranty 6s, 2009 280,000 277,200 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,938 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 315,000 300,038 Michaels Stores, Inc. company guaranty 10s, 2014 30,000 29,550 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 450,000 468,000 NTK Holdings, Inc. sr. disc. notes zero %, 2014 225,000 132,750 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 100,000 99,250 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 245,000 247,450 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 200,000 185,000 Quebecor Media notes 7 3/4s, 2016 (Canada) 70,000 65,275 R.H. Donnelley Corp. sr. disc. notes Ser. A-1, 6 7/8s, 2013 40,000 36,500 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 145,000 132,313 R.H. Donnelley Corp. sr. notes 8 7/8s, 2017 50,000 47,125 R.H. Donnelley Corp. sr. notes 6 7/8s, 2013 70,000 63,875 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 355,000 291,100 Scientific Games Corp. company guaranty 6 1/4s, 2012 175,000 167,125 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 25,000 24,563 Seminole Hard Rock Entertainment, Inc. 144A sec. FRN 8.194s, 2014 315,000 297,675 Standard Pacific Corp. sr. notes 6 1/2s, 2008 155,000 134,850 Standard Pacific Corp. sr. unsec. 5 1/8s, 2009 25,000 18,750 Station Casinos, Inc. sr. notes 6s, 2012 259,000 235,043 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 90,000 89,663 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 180,000 193,950 Tenneco, Inc. 144A sr. unsec. 8 1/8s, 2015 35,000 34,913 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 185,000 179,450 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 185,000 149,850 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 464,000 367,720 UCI Holdco, Inc. 144A sr. notes FRN 12.694s, 2013 (PIK) 218,752 213,283 United Components, Inc. sr. sub. notes 9 3/8s, 2013 55,000 54,175 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 446,000 292,130 Vertis, Inc. 144A sub. notes 13 1/2s, 2009 70,000 22,400 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 365,000 354,050 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 320,000 296,000 Consumer Staples (5.8%) Adelphia Communications Corp. escrow zero %, 2008 235,000 37,013 Adelphia Communications Corp. escrow bonds zero %, 2010 20,000 3,250 Affinion Group, Inc. company guaranty 11 1/2s, 2015 135,000 134,663 Affinion Group, Inc. company guaranty 10 1/8s, 2013 335,000 335,838 Affinity Group, Inc. sr. sub. notes 9s, 2012 360,000 340,200 AMC Entertainment, Inc. company guaranty 11s, 2016 217,000 227,308 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 285,000 266,475 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 150,000 141,563 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 100,000 96,000 Buffets, Inc. company guaranty 12 1/2s, 2014 110,000 52,525 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 100,000 95,250 CCH, LLC/Capital Corp. sr. unsec. notes 10 1/4s, 2010 280,000 276,500 CCH I, LLC/Capital Corp. sec. notes 11s, 2015 617,000 536,790 CCH II, LLC/Capital Corp. sr. unsec. notes Ser. B, 10 1/4s, 2010 505,000 497,425 Chiquita Brands International, Inc. sr. notes 8 7/8s, 2015 30,000 27,600 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 380,000 329,650 Church & Dwight Co., Inc. company guaranty 6s, 2012 130,000 126,750 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 165,000 153,450 CSC Holdings, Inc. debs. Ser. B, 8 1/8s, 2009 3,000 3,030 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 205,000 192,188 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 175,000 171,500 Dean Foods Co. company guaranty 7s, 2016 125,000 110,625 Del Monte Corp. company guaranty 6 3/4s, 2015 105,000 98,700 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 270,000 272,700 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 330,000 319,275 Echostar DBS Corp. company guaranty 7s, 2013 155,000 160,425 Echostar DBS Corp. company guaranty 6 5/8s, 2014 30,000 30,375 Echostar DBS Corp. sr. notes 6 3/8s, 2011 570,000 578,550 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 155,000 151,513 Hertz Corp. company guaranty 8 7/8s, 2014 290,000 290,000 Idearc, Inc. company guaranty 8s, 2016 535,000 500,225 Ion Media Networks, Inc. 144A sr. sec. notes 11.493s, 2013 95,000 94,288 Ion Media Networks, Inc. 144A sr. sec. notes 8.493s, 2012 120,000 117,900 Jarden Corp. company guaranty 7 1/2s, 2017 155,000 139,500 Marquee Holdings, Inc. sr. disc. notes zero %, 2014 185,000 153,550 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 200,000 203,500 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 345,000 238,913 Pinnacle Foods Finance LLC 144A sr. sub. notes 10 5/8s, 2017 100,000 88,000 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 387,000 383,130 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 180,000 183,600 Rental Services Corp. company guaranty 9 1/2s, 2014 310,000 287,525 Rite Aid Corp. company guaranty 9 3/8s, 2015 180,000 155,700 Rite Aid Corp. company guaranty 7 1/2s, 2015 105,000 96,075 Rite Aid Corp. sec. notes 7 1/2s, 2017 65,000 58,500 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 180,000 174,150 Spectrum Brands, Inc. company guaranty 11 1/2s, 2013 (PIK) 150,000 129,375 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 270,000 195,750 United Rentals NA, Inc. sr. sub. notes 7s, 2014 290,000 258,100 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 290,000 290,000 Universal City Florida Holding Co. sr. notes FRN 9.661s, 2010 107,000 108,070 Univision Communications, Inc. 144A sr. notes 9 3/4s, 2015 (PIK) 120,000 111,600 Energy (4.4%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 445,000 430,538 Chaparral Energy, Inc. 144A sr. notes 8 7/8s, 2017 380,000 338,200 CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 240,000 228,000 Chesapeake Energy Corp. company guaranty 7 3/4s, 2015 60,000 61,200 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 190,000 194,275 Chesapeake Energy Corp. sr. notes 7s, 2014 250,000 250,000 Complete Production Services, Inc. company guaranty 8s, 2016 180,000 171,000 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 395,000 369,325 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 120,000 113,400 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 300,000 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 345,000 349,313 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 27,000 26,663 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 60,000 55,500 Encore Acquisition Co. sr. sub. notes 6s, 2015 213,000 191,700 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 140,000 136,150 Forest Oil Corp. sr. notes 8s, 2011 150,000 155,250 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 365,000 341,275 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. notes 9s, 2016 320,000 326,400 Inergy LP/Inergy Finance Corp. sr. notes 6 7/8s, 2014 485,000 468,025 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 100,000 100,250 Massey Energy Co. sr. notes 6 5/8s, 2010 330,000 320,925 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 210,000 205,800 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 95,000 99,061 Peabody Energy Corp. company guaranty 7 3/8s, 2016 95,000 97,375 Peabody Energy Corp. sr. notes 5 7/8s, 2016 180,000 169,200 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 155,000 162,750 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 74,250 Plains Exploration & Production Co. company guaranty 7s, 2017 375,000 356,250 Pride International, Inc. sr. notes 7 3/8s, 2014 305,000 312,625 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 94,500 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 345,000 316,538 Targa Resources, Inc. 144A company guaranty 8 1/2s, 2013 410,000 401,800 Whiting Petroleum Corp. company guaranty 7s, 2014 365,000 354,050 Financial (2.2%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 105,000 80,325 Finova Group, Inc. notes 7 1/2s, 2009 201,597 33,768 GMAC LLC FRN 7.821s, 2014 120,000 98,403 GMAC LLC notes 7 3/4s, 2010 555,000 526,875 GMAC LLC notes 7s, 2012 75,000 65,060 GMAC LLC notes 6 7/8s, 2012 520,000 442,074 GMAC LLC notes 6 3/4s, 2014 450,000 370,188 GMAC LLC sr. unsub. notes 5.85s, 2009 315,000 300,143 GMAC LLC unsub. notes 6 5/8s, 2012 140,000 120,761 HUB International Holdings, Inc. 144A sr. notes 9s, 2014 165,000 148,500 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 154,350 Leucadia National Corp. sr. unsec. 8 1/8s, 2015 115,000 114,425 Leucadia National Corp. sr. unsec. 7 1/8s, 2017 140,000 129,150 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 160,000 158,000 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 80,000 74,400 Petroplus Finance, Ltd. 144A company guaranty 7s, 2017 (Bermuda) 240,000 221,294 Realogy Corp. 144A sr. notes 10 1/2s, 2014 375,000 282,188 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 525,000 364,875 USI Holdings Corp. 144A sr. notes FRN 8.744s, 2014 35,000 31,325 Health Care (3.7%) Accellent, Inc. company guaranty 10 1/2s, 2013 320,000 283,200 AMR Holding Co., Inc./EmCare Holding Co., Inc. sr. sub. notes 10s, 2015 320,000 342,400 Bausch & Lomb, Inc. 144A sr. unsec. 9 7/8s, 2015 110,000 111,375 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 435,000 439,350 DaVita, Inc. company guaranty 6 5/8s, 2013 285,000 276,450 HCA, Inc. notes 6 3/8s, 2015 65,000 53,950 HCA, Inc. sec. notes 9 5/8s, 2016 (PIK) 285,000 296,400 HCA, Inc. sec. notes 9 1/4s, 2016 600,000 621,000 HCA, Inc. sr. notes 6.95s, 2012 70,000 64,750 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 360,000 312,472 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 355,000 344,350 Omnicare, Inc. company guaranty 6 3/4s, 2013 10,000 9,200 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 30,000 27,450 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 375,000 365,625 Select Medical Corp. company guaranty 7 5/8s, 2015 395,000 335,750 Service Corporation International sr. notes 7s, 2017 65,000 61,263 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 340,000 323,000 Sun Healthcare Group, Inc. company guaranty 9 1/8s, 2015 330,000 330,825 Surgical Care Affiliates, Inc. 144A sr. notes 8 7/8s, 2015 (PIK) 265,000 242,475 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 55,000 50,050 Tenet Healthcare Corp. notes 7 3/8s, 2013 275,000 242,000 Tenet Healthcare Corp. sr. notes 6 3/8s, 2011 305,000 274,500 US Oncology Holdings, Inc. sr. unsec. 10.759s, 2012 (PIK) 90,000 76,050 US Oncology, Inc. company guaranty 9s, 2012 250,000 246,250 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 325,000 307,938 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 65,000 70,200 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 75,000 74,625 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 50,000 49,375 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 80,000 78,000 Technology (3.1%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 345,000 295,838 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 303,000 279,518 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 364,000 342,160 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 115,000 123,625 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 120,000 126,300 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 85,000 82,238 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 280,000 263,200 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 205,000 200,900 Freescale Semiconductor, Inc. sr. sec. notes 10 1/8s, 2016 (S) 335,000 287,263 Freescale Semiconductor, Inc. sr. unsec. 9 1/8s, 2014 (PIK) 220,000 191,950 Freescale Semiconductor, Inc. sr. unsec. 8 7/8s, 2014 390,000 356,363 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 70,000 73,150 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 240,000 241,800 Lucent Technologies, Inc. debs. 6.45s, 2029 315,000 253,575 Lucent Technologies, Inc. notes 5 1/2s, 2008 50,000 49,250 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 90,000 69,300 Nortel Networks, Ltd. 144A company guaranty 10 3/4s, 2016 (Canada) 165,000 172,013 Nortel Networks, Ltd. 144A company guaranty FRN 9.493s, 2011 (Canada) 180,000 175,050 NXP BV/NXP Funding, LLC sec. FRN 7.993s, 2013 (Netherlands) 170,000 160,650 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 275,000 264,000 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 330,000 306,900 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 178,000 183,340 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 506,000 514,855 Travelport LLC company guaranty 11 7/8s, 2016 65,000 68,900 Travelport LLC company guaranty 9 7/8s, 2014 190,000 191,900 Xerox Capital Trust I company guaranty 8s, 2027 100,000 99,905 Utilities & Power (2.4%) AES Corp. (The) sr. notes 8 7/8s, 2011 22,000 22,990 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 150,000 157,125 AES Corp. (The) 144A sr. notes 8s, 2017 70,000 69,650 CMS Energy Corp. sr. notes 8 1/2s, 2011 70,000 75,357 CMS Energy Corp. sr. notes 7 3/4s, 2010 40,000 41,858 Colorado Interstate Gas Co. debs. 6.85s, 2037 95,000 96,722 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 30,000 30,141 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 73,035 72,943 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 125,000 123,125 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 75,750 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 90,000 90,000 Edison Mission Energy sr. unsec. notes 7.2s, 2019 155,000 148,025 Edison Mission Energy sr. unsec. notes 7s, 2017 110,000 105,325 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 47,123 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 280,000 285,600 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 155,000 150,350 Mirant Americas Generation, Inc. sr. notes 8.3s, 2011 170,000 169,150 Mirant North America, LLC company guaranty 7 3/8s, 2013 235,000 235,588 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 98,250 NRG Energy, Inc. sr. notes 7 3/8s, 2016 730,000 715,400 Orion Power Holdings, Inc. sr. notes 12s, 2010 125,000 136,250 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 35,000 36,463 Sierra Pacific Resources sr. notes 8 5/8s, 2014 195,000 207,675 Teco Energy, Inc. notes 7.2s, 2011 35,000 36,806 Teco Energy, Inc. notes 7s, 2012 60,000 62,843 Teco Energy, Inc. sr. notes 6 3/4s, 2015 10,000 10,317 Tennessee Gas Pipeline Co. debs. 7s, 2028 15,000 15,401 Tennessee Gas Pipeline Co. unsec. notes 7 1/2s, 2017 40,000 44,328 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/4s, 2015 430,000 413,875 Transcontinental Gas Pipeline Corp. debs. 7 1/4s, 2026 150,000 164,063 Utilicorp United, Inc. sr. notes 9.95s, 2011 5,000 5,452 Williams Cos., Inc. (The) notes 8 1/8s, 2012 35,000 38,150 Williams Partners LP/ Williams Partners Finance Corp. company guaranty 7 1/4s, 2017 75,000 76,875 Total corporate bonds and notes (cost $70,999,798) CONVERTIBLE PREFERRED STOCKS (36.9%)(a) Shares Value Basic Materials (5.2%) Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 22,687 $3,303,764 Huntsman Corp. $2.50 cv. pfd. 17,600 842,600 Royal Gold, Inc. 7.25% cv. pfd. 10,100 1,005,152 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 79,320 1,665,720 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 24,600 1,654,350 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Cayman Islands) 7,890 527,644 Capital Goods (3.8%) Allied Waste Industries Ser. D, 6.25% cv. pfd. 2,960 870,610 Avery Dennison Corp. $3.938 cv. pfd. 29,880 1,523,880 Northrop Grumman Corp. Ser. B, $7.00 cum. cv. pfd. 14,695 2,141,943 Owens-Illinois, Inc. $2.375 cv. pfd. 42,070 1,998,325 Communication Services (2.3%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. (S) 35,300 1,544,375 Crown Castle International Corp. $3.125 cum. cv. pfd. 40,895 2,463,924 Consumer Cyclicals (5.7%) Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 33,200 1,195,200 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 70,000 2,485,000 General Motors Corp. Ser. C, $1.563 cum. cv. pfd. 97,000 2,134,000 Retail Ventures, Inc. $3.312 cv. pfd. 27,400 1,229,575 Six Flags, Inc. $1.813 cum. cv. pfd. 63,200 948,000 Stanley Works (The) FRN 6.53% units cv. pfd. 1,882,000 1,787,900 Consumer Staples (3.1%) Bunge, Ltd. 5.125% cum. cv. pfd. 1,740 1,844,400 Newell Financial Trust I $2.625 cum. cv. pfd. 28,800 1,346,400 Rite Aid Corp. $1.375 cum. cv. pfd. 36,400 728,000 Universal Corp. 6.75% cv. pfd. 1,070 1,405,311 Energy (1.5%) Chesapeake Energy Corp. $4.50 cum. cv. pfd 5,445 570,853 Edge Petroleum Ser. A, $2.875 cum. cv. pfd 32,650 1,012,477 McMoRan Exploration Co. 6.75% cum. cv. pfd 10,100 975,660 Financial (8.1%) Affiliated Managers Group, Inc. 144A $2.55 cv. pfd. 21,500 1,161,000 Alleghany Corp. 5.75% cv. pfd. 3,100 1,130,338 Aspen Insurance Holdings, Ltd. Ser. AHL, $2.813 cv. pfd. (Bermuda) 20,000 1,115,000 Entertainment Properties Trust Ser. C, $1.437 cum. cv. pfd. (R) 74,930 1,610,995 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 16 1,352,916 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 88,700 2,139,888 Nationwide Health Properties, Inc. $7.75 cv. pfd. 13,800 1,945,800 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 34,500 1,134,188 Sovereign Capital Trust IV $2.188 cv. pfd. 38,600 1,389,600 Washington Mutual Capital Trust I $2.688 cum. cv. pfd. 23,300 778,220 Health Care (1.8%) Mylan, Inc. $6.50 cv. pfd. 980 1,008,224 Schering-Plough Corp. 6.00% cv. pfd. 7,600 2,068,872 Technology (1.0%) Lucent Technologies Capital Trust I 7.75% cum. cv. pfd. 1,800 Utilities & Power (4.4%) AES Trust III $3.375 cv. pfd. 27,800 1,330,925 El Paso Corp. 144A 4.99% cv. pfd. 340 453,773 El Paso Energy Capital Trust I $2.375 cv. pfd. 38,950 1,548,263 Entergy Corp. $3.813 cv. pfd. 33,100 2,358,375 NRG Energy, Inc. 5.75% cv. pfd. 5,200 1,911,000 Total convertible preferred stocks (cost $60,718,875) CONVERTIBLE BONDS AND NOTES (18.9%)(a) Principal amount Value Capital Goods (0.4%) Alliant Techsystems, Inc. cv. sr. sub. notes 2 3/4s, 2024 $115,000 $174,369 DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 365,000 415,644 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 135,000 117,619 Communication Services (0.9%) Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 1,700,000 Consumer Cyclicals (2.7%) Fleetwood Enterprises, Inc. cv. sr. sub. notes 5s, 2023 1,700,000 1,540,625 Pier 1 Imports, Inc. 144A cv. sr. unsub. notes stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 1,541,000 1,230,874 Rewards Network, Inc. cv. sub. debs. 3 1/4s, 2023 1,300,000 1,225,250 WCI Communities, Inc. cv. sr. sub. notes 4s, 2023 900,000 589,500 Consumer Staples (1.3%) Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 2,055,000 1,918,856 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 420,000 390,600 Energy (1.7%) International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 1,930,000 2,215,740 McMoRan Exploration Co. cv. sr. notes 6s, 2008 690,000 726,225 Financial (2.3%) Countrywide Financial Corp. 144A cv. sr. notes FRN 1.743s, 2037 1,800,000 1,480,500 KKR Financial Holdings, LLC 144A cv. sr. unsec. notes 7s, 2012 1,157,000 1,028,457 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 1,600,000 1,468,000 Health Care (2.4%) CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 1,950,000 1,577,063 EPIX Medical, Inc. cv. sr. notes 3s, 2024 1,470,000 992,250 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 1,963,000 1,474,704 Technology (5.7%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 532,000 462,840 Agere Systems, Inc. cv. sub. notes 6 1/2s, 2009 980,000 992,250 Cray, Inc. cv. sr. sub. notes 3s, 2024 1,300,000 1,152,125 Credence Systems Corp. cv. sub. notes 1 1/2s, 2008 1,500,000 1,447,500 Fairchild Semiconductor International, Inc. cv. company guaranty 5s, 2008 680,000 673,200 LSI Logic Corp. cv. sub. notes 4s, 2010 1,212,000 1,151,400 Mentor Graphics Corp. cv. sub. notes FRN 6.515s, 2023 1,400,000 1,416,660 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 200,000 170,250 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, 2024 2,800,000 2,383,500 Transportation (1.5%) ExpressJet Holdings, Inc. cv. company guaranty 4 1/4s, 2023 1,200,000 1,149,000 JetBlue Airways Corp. cv. sr. bonds 3 1/2s, 2033 1,450,000 1,408,313 Total convertible bonds and notes (cost $32,912,865) UNITS (1.2%)(a) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 6.044s, 2009 (Cayman Islands) 7 $718,760 Hercules, Inc. cv. units 6.50%, 2009 1,540 1,309,000 Total units (cost $1,933,825) COMMON STOCKS (0.5%)(a) Shares Value AboveNet, Inc. (NON) 43 $3,505 Adelphia Recovery Trust (Ser. ACC-1) (NON) 248,982 17,429 Bohai Bay Litigation, LLC (Units) (F) 406 5,747 Cinemark Holdings, Inc. 7,000 116,830 Complete Production Services, Inc. (NON) 5,300 93,916 Contifinancial Corp. Liquidating Trust Units (F) 585,159 59 Del Monte Foods Co. 5,600 49,280 El Paso Corp. 7,000 112,560 Jarden Corp. (NON) 3,570 94,105 Pinnacle Entertainment , Inc. (NON) 4,700 129,015 Williams Cos., Inc. (The) 5,420 188,128 XCL Warranty Escrow (F) 406 28,986 Total common stocks (cost $1,301,007) SENIOR LOANS (0.3%)(a)(c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 7.07s, 2014 $91,033 $80,759 GateHouse Media, Inc. bank term loan FRN Ser. DD, 7.236s, 2014 33,967 30,134 Sandridge Energy bank term loan FRN 8.854s, 2014 75,000 74,625 Sandridge Energy bank term loan FRN 8 5/8s, 2015 315,000 314,213 Total senior loans (cost $505,252) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)(a) (cost $131,660) Principal amount Value Argentina (Republic of) FRB 5.389s, 2012 $140,625 WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/8/10 $24.00 20 $1,005 AboveNet, Inc. 9/8/08 20.00 17 939 Dayton Superior Corp. 144A (F) 6/15/09 0.01 270 1,413 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 119 10,403 Total warrants (cost $9,603) SHORT-TERM INVESTMENTS (1.6%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 2,006,821 $2,006,821 Short-term investments held as collateral for loaned securities with yields ranging from 4.40% to 5.44% and due dates ranging from December 3, 2007 to January 29, 2008 (d) $657,598 655,810 Total short-term investments (cost $2,662,631) TOTAL INVESTMENTS Total investments (cost $171,175,516) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/07 (aggregate face value $669,368) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $714,725 $669,368 12/19/07 FORWARD CURRENCY CONTRACTS TO SELL at 11/30/07 (aggregate face value $1,292,545) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $1,389,629 $1,292,545 12/19/07 CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $45,000 12/20/08 550 bp $(1,787) Nalco, Co. 7.75%,11/15/11 45,000 9/20/12 350 bp (73) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 45,000 12/20/08 725 bp (878) Abitibibowater Inc., 6 1/2%, 6/15/13 45,000 12/20/08 800 bp (790) Freescale Semiconductor, 8 7/8%, 12/15/14 120,000 9/20/12 495 bp (5,454) Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 60,000 6/20/09 (165 bp) (2,275) Dynegy Holdings Inc., 6 7/8%, 4/1/11 80,000 6/20/17 297 bp (9,777) Deutsche Bank AG Nalco, Co. 7.75%, 11/15/11 35,000 12/20/12 363 bp (11) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 108,000 (a) 2.461% (286) General Motors Corp., 7 1/8%, 7/15/13 175,000 9/20/08 620 bp 5,355 General Motors Corp., 7 1/8%, 7/15/13 35,000 9/20/08 620 bp 1,071 Lehman Brothers Special Financing, Inc. Community Health Systems, 8 7/8%, 7/15/15 143,000 12/20/12 360 bp (4,324) Solectron Global Finance Ltd, 8%, 3/15/16 35,000 3/20/12 390 bp 4,998 Sungard Data Systems, Inc., 9 1/8%, 8/15/13 100,000 9/20/12 395 bp 223 Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13 120,000 9/20/08 500 bp 2,256 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 80,000 6/20/17 295 bp (8,531) Morgan Stanley Capital Services, Inc. Aramark Services, Inc., 8.5%, 2/1/15 135,000 12/20/12 355 bp (3,156) Dynegy Holdings Inc., 6 7/8%, 4/1/11 80,000 6/20/12 225 bp (5,060) Jefferson Smurfit Corp, 7.5%, 6/1/13 70,000 9/20/12 445 bp 2,455 Nalco, Co. 7.75%, 11/15/11 45,000 9/20/12 330 bp (449) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. NOTES (a) Percentages indicated are based on net assets of $171,655,799 . (b) The aggregate identified cost on a tax basis is $171,017,754, resulting in gross unrealized appreciation and depreciation of $9,748,167 and $10,664,877, respectively, or net unrealized depreciation of $916,710. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at November 30, 2007. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2007, the value of securities loaned amounted to $639,763. The fund received cash collateral of $655,810 which is pooled with collateral of other Putnam funds into 54 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $40,042 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $8,444,549 and $12,680,834, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2007. At November 30, 2007, liquid assets totaling $1,507,598 have been designated as collateral for open swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at November 30, 2007. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities.
